Title: From George Washington to William Livingston, 27 May 1781
From: Washington, George
To: Livingston, William


                        Sir

                            Head Quarters New Windsor 27th May 1781
                        
                        Last night I returned from Weathersfield, where I have had an interview with His Excellency the Count De
                            Rochambeau: in consequence of which, the French Army will commence its march, to form a junction with ours on the North
                            River, as soon as circumstances will admit.
                        The accomplishment of the object which we have in contemplation, is of the utmost importance to America, and
                            will in all probability be attained, unless there should be a failure on our part, in the numbers of men which will be
                            required for the operation, as the Enemy should withdraw a considerable part of their force from the Southward—It is in
                            our power by proper exertions, to prevent the first—and should the latter take place, we shall be amply repaid our
                            expences, by liberating the Southern States, where we have found by experience, we are only vulnerable.
                        Upon the calculations, that I have been able to form, in concert with some of the most experienced French and
                            American Officers, the operation in view will require, in addition to the French Army, all the Continental Battalions from
                            New Hamshire to New Jersey inclusive to be compleated to their full establishment. Your Excellency must be sensible, that
                            the measures, in consequence of the last requisition of Congress, have been very far from answering the end: as,
                            notwithstanding the advanced season, few Recruits (comparatively speaking) have yet joined your Regiments. It must also be
                            taken into consideration, that a number of those men who were returned when the requisition was made, had since been taken off by the various casualties incident to an Army, besides such as have been discharged
                            in consequence of the investigation made into the term of inlistment by the Committee appointed by your Assembly for that
                            purpose. By this diminution, and the want of Success in recruiting; I find from the last return there are 455 Men now
                            wanting to compleat the two Regiments of your State.
                        From what has been premised, you will perceive, without my urging further reasons, the necessity I am under
                            of calling upon you in the most earnest manner, to divise means to send into the field, with out delay, the number of men
                            now actually wanting to compleat your Battalions. The term of three years, or for the war would undoubtedly be preferable
                            to any Shorter period, but if they cannot be obtained on those conditions, necessity must oblige us to take them for the
                            Campaign only, which aught to be reckoned to the last of December.
                        On so great an occasion, I should hope that the estimate would be made sufficiently large, and that the
                            exertions in the Several Counties would be so very vigorous and energetic as to give us every man we stand in need of by
                            the first of July at farthest.
                        Arguments surely cannot be wanting to impress the Legislature with a due sense of the obligation which we are
                            under of furnishing the means now called for—The Enemy counting upon our want of ability, or upon our want of energy,
                            have, by repeated Detachments to the Southward reduced themselves in New York to a Situation which invites us to take
                            advantage of it—and should the lucky moment be lost, it is to be feared, that they will, after subduing the Southern
                            States, raise a force in them sufficient to hold them, and return again to the Northward with such a number of men as will
                            render New York secure against any force which we can at this time of day, raise or maintain.
                        Our allies in this Country expect and depend upon being supported by us in the attempt which we are about to
                            make, and those in Europe will be astonished should we neglect the favorable opportunity which is now offered.
                        As it is probable that some Militia in addition to the full compliment of Continental Troops may be necessary
                            to support communications and for other purposes you will be pleased to direct 500 men to be held in readiness to march
                            within one week after I shall call for them, to serve three months after they shall have joined the Army. And I would take
                            the liberty of requesting that the Executive may be vested with full powers, during the recess
                            of the Assembly to comply with any further requisitions, I may make for more Provisions, as for
                            the means of transportation which last may be most essential in the course of our
                            operations, should it become necessary to bring Provisions or Stores from a distance.
                        I shall be glad to be favored with an answer as soon as possible, with an assurance of what I may depend upon, that if I do not clearly see a
                            prospect of being supported, I may turn my views to a defensive instead of an offensive plan, and save the States and our
                            Allies the expence which would be needlessly incurred by any but an ample and effectual preparation. I have the honor to
                            be With great esteem and respect Yr Excellency’s Most Obedt Servant
                        
                            Go: Washington

                        
                    